Citation Nr: 1819986	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-20 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for scars, postoperative removal of cysts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel

INTRODUCTION

The Veteran served on active duty from May 1997 to February 2000 and from August 2004 to January 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that granted service connection for scars, postoperative removal of cysts with an evaluation of 0 percent effective November 30, 2010.

The Veteran provided testimony before the undersigned during a November 2016 Board videoconference hearing; a transcript of the hearing is associated with the record.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim on appeal. 

The Veteran was afforded a VA examination in July 2011.

The Veteran contends, and specifically testified before the undersigned, that his service-connected scars were more tender, more sensitive, and painful.  The Veteran stated that this caused him to not wear his vest in his duties as a police officer.  He also reported that his scars would get real hard and sore.

In light of this evidence suggesting that the Veteran's service-connected  scars, postoperative removal of cysts, have increased in severity since the most recent VA examination, the Board has determined that the Veteran should be afforded a VA examination to determine the current degree of severity of the service-connected scars.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the electronic claims file any outstanding VA treatment records and, with appropriate authorization from the Veteran, any additional outstanding private treatment records identified by him as pertinent to his claim.

2.  Then, arrange for the Veteran to be afforded a VA examination in order to ascertain the current severity of the service-connected scars, postoperative removal of cysts.  Access to the electronic claims file must be made available to and reviewed by the examiner, and any indicated studies should be performed.

All appropriate diagnostics should be accomplished and all clinical findings should be reported in detail.  The AOJ should ensure that the examiner provides all information required for rating purposes.

3.  Upon completion of the examination ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the AOJ must furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




